Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-9 are allowed because none of the prior art references of record teaches a method for determining an out-of-liquid condition of a liquid supply for an inkjet printer, comprising a step of acquiring, during printing, a sequence of data points, each data point comprising a differential liquid/air pressure at the liquid supply measured with a sensor in the combination as claimed. 

Claims 10-13 are allowed because none of the prior art references of record teaches an inkjet printing device, comprising a controller that is coupled to a liquid channel and an air channel to periodically measure, during printing, a differential liquid/air pressure between the liquid channel and the air channel using a differential pressure sensor disposed at the liquid supply, the sensor having an indeterminate gain and offset in the combination as claimed. 

Claims 14-15 are allowed because none of the prior art references of record teaches a non-transitory computer-readable storage medium having an executable program stored thereon, wherein the program instructs a processor to periodically measure a differential liquid/air pressure at a liquid supply of an inkjet printing device during printing; and to correlate each measured pressure to a cumulative amount of liquid delivered from the liquid supply; and to correlate each measured pressure to a cumulative amount of liquid delivered from the liquid supply in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 

           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853